Exhibit 10.4

INLAND NORTHWEST BANK

2006 SHARE INCENTIVE PLAN

1. Name of Plan. This Plan is an amendment and restatement of the Inland
Northwest Bank Non-Qualified Stock Option Plan originally effective July 21,
1992, as revised December 21, 1993, December 21, 1999, April 16, 2002 and as
revised and restated on May 15, 2006. As of May 15, 2006, this Plan shall be
known as the Inland Northwest Bank 2006 Share Incentive Plan.

2. Purpose. The purpose of this Plan is to provide a means whereby INLAND
NORTHWEST BANK (the “Bank”) may, through the grant of non-qualified stock
options and restricted stock to Key Employees, as defined below, attract and
retain persons of ability as employees and motivate such employees to exert
their best efforts on behalf of the Bank. The term “Key Employees” means
employees of the Bank or other individuals rendering services to the Bank who,
in the judgment of the Board of Directors (“Board”) as referred to in Section 4
below, are considered especially important to the future of the Bank.

3. Shares Subject to the Plan. The number of shares which may be subject to
grants of stock options or granted as restricted stock under this Plan by the
Board shall not exceed 349,126 shares of the Common Stock (sometimes referred to
as the “Stock”) of Northwest Bancorporation, Inc., the parent company of the
Bank (the “Company” or “Issuer”), pursuant to authorization granted by the
Issuer (sometimes referred to as the “Stock”). All shares subject to an option
under this Plan are authorized in unissued shares until the option is exercised.
All restricted stock granted under this Plan shall be considered issued and
outstanding stock. Any shares subject to an option which expires for any reason
or which terminates unexercised and any restricted stock that is forfeited may
again be subject to an option granted under this Plan or reissued as restricted
stock under this Plan.

4. Administration of the Plan. The Plan shall be administered by the Bank’s
Board of Directors (the “Board”).

5. Duties of Board. The Board shall interpret the Plan, prescribe, amend and
rescind any rules and regulations necessary or appropriate for the
administration of the Plan, and make such other determinations and take such
other action as it deems necessary or advisable. Any interpretation,
determination or other action made or taken by the Board shall be final, binding
and conclusive. The Board may delegate to one or more Committees of the Board
the administration of the Plan as long as all of the members of the Committee
are members of the Board, and such administrator(s) may have the authority to
directly, or under the Board’s supervision, execute and distribute agreements or
other documents evidencing or relating to the grant of stock options or
restricted stock under this Plan, to maintain records relating to the grant,
vesting, exercise forfeiture or expiration of any grant of stock options or
restricted stock under this Plan, to process or oversee the issuance of any
stock of the Issuer upon the exercise, vesting and/or settlement under an Award
Agreement, to interpret the terms of any Award Agreement under this Plan and to
take such other actions as the Board may specify. Any action by such Committee
within the scope of such delegation shall be deemed for all purposes to have
been taken by the Board.

6. Grant of Options. Subject to the provisions of this Plan, the Board shall:

(a) Determine Optionees. Determine and designate, from time to time, those Key
Employees to whom options are to be granted and the number of shares of Stock
subject to such options;

(b) Determine Exercisability. Determine the time or times when and the manner in
which each option shall be exercisable and the duration of the exercise period;
and

(c) Determine Terms of Option Award Agreement. Determine, pursuant to Sections 7
and 10, all terms and conditions regarding each option issued pursuant to this
Plan.

The Board shall have the sole and absolute discretion to issue options for
differing numbers of shares and on differing terms even if said options are
granted at the same time.

7. Terms and Conditions of Options. Each option granted under the Plan shall be
evidenced by an Option Award Agreement in a form determined by the Board and
shall set forth the following:

(a) Exercise Price. The per share exercise price shall be one hundred percent
(100%) of the fair market value of said share on the date the option is granted.

(b) Number of Shares. Each Option Award Agreement shall state the total number
of shares of Stock to which it pertains.

(c) Exercise of Option. The Option Award Agreement may permit the Optionee to
exercise the option in installments. The Option Award Agreement shall specify
when and/or upon the occurrence of what events or conditions the right to
exercise shall accrue and the period for which the right to exercise any option
or installment thereof shall remain open; provided, however, that said period
shall in no event be greater than ten (10) years from the date of grant.



--------------------------------------------------------------------------------

8. Grant of Restrictive Stock. Subject to the provisions of this Plan, the Board
shall:

(a) Determine Grantees. Determine and designate, from time to time, those Key
Employees to whom restricted stock shall be granted and the number of shares of
Stock so granted;

(b) Vesting of Restricted Stock. Determine the vesting schedule applicable to
the restricted stock; provided, however, that restricted stock shall not vest
prior to the expiration of three (3) years from the date of grant;

(c) Determine Period of Restriction. Determine the time or times when the stock
shall no longer be subject to any restriction; and

(d) Determine Terms of Restricted Stock Award Agreement. Determine, pursuant to
Sections 9 and 10, all terms and conditions regarding the restricted stock
issued pursuant to this Plan, including, but not limited to, voting rights,
dividend and distribution rights and whether the Bank will require or not allow
an 83(b) election to be filed with the IRS.

9. Terms and Conditions of Restricted Stock. Each award of restricted stock
granted under the Plan shall be evidenced by a Restricted Stock Award Agreement
in a form approved by the Board and shall set forth the following:

(a) Transferability. The restricted stock may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated until the end of any applicable
Period of Restriction established by the Board and specified in the Restricted
Stock Award Agreement, or upon earlier satisfaction of any other conditions, as
specified by the Board, in its sole discretion, and set forth in the Restricted
Stock Award Agreement. All rights with respect to the restricted stock granted
to a Key Employee under the Plan shall be available during his or her lifetime
only to such Key Employee.

(b) Certificate Legend. Each certificate representing restricted stock granted
pursuant to the Plan must bear a legend such as the following:

The shares of stock evidenced by this certificate have not been registered
pursuant to the provisions of the Securities Act of 1933 (the “Act”) as amended,
and have been sold in reliance upon an exemption therefrom. Said shares are
considered to be “restricted securities”, as that term is defined in Rule 144
promulgated pursuant to the provisions of the Act, may not be sold or
transferred for value unless (a) they have been registered under said Act, or
(b) the Company has received a written opinion of counsel, in form and substance
acceptable to the Company, to the effect that such registration is not required.

The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, may be
subject to certain restrictions on transfer as set forth in the Inland Northwest
Bank 2006 Share Incentive Plan, and in the associated Restricted Stock Award
Agreement. A copy of the Plan and such Restricted Stock Award Agreement may be
obtained from Inland Northwest Bank.

10. Specific Terms of the Award Agreements. Unless the Board determines
otherwise, each Option Award Agreement and Restricted Stock Award Agreement
issued pursuant to this Plan shall contain the following provisions:

(a) Withholding Taxes. Whenever shares of stock are issued either subject to an
option or as restricted stock pursuant to this Plan, the Board shall require the
recipient of the stock (i) to remit to the Bank an amount sufficient to satisfy
all withholding and employment taxes, and (ii) to make such other arrangements
for the payment of taxes, including bonusing the Key Employee the amount
thereof, as the Board shall determine.

(b) Termination of Employment. If a Key Employee’s employment with the Bank
terminates for any reason other than a discharge by the Bank “for cause” or as a
result of the Key Employee’s death or disability, then, subject to
Section 10(p), the Key Employee may, within a period of ninety (90) days
beginning the day following the date of such termination of employment, exercise
any rights under outstanding Option Award Agreement(s), to the extent the Key
Employee was entitled to exercise such rights on the date of such employment
termination. In the event of the death or disability of the Key Employee while
employed by the Bank, the Personal Representative of the Key Employee’s estate
(or any other legal successor to the Key Employee) may, subject to
Section 10(p), within a period ending on the anniversary date of the Key
Employee’s date of death or disability, exercise any rights under outstanding
Option Award Agreement(s), to the extent the Key Employee was entitled to
exercise such rights on the date of the Key Employee’s death or disability. For
the purposes of the foregoing, Key Employee’s employment shall be considered to
have terminated by reason of disability if the Key Employee, because of a
physical or mental disability, will be unable to perform the duties of his or
her customary position of employment with the Bank for an indefinite period
which the Board determines to be of a long and continued duration and the date
of disability shall be the date of said determination by the Board. If the Key
Employee’s employment is terminated by the Bank “for cause”, all rights under
any Option Award Agreement, both accrued and unaccrued, shall terminate and
lapse. Thus, upon the date of a termination of the Key Employee by the Bank “for
cause”, no unexercisable option or increment thereof shall thereafter become
exercisable and no further exercises with respect to outstanding and exercisable
options or increments thereof may occur. For the purpose of this Section 10(b),
any of the following shall constitute a basis for a “for cause” termination:

(i) Commission of a Crime. Commission by the Key Employee of any crime involving
moral turpitude or any felony.



--------------------------------------------------------------------------------

(ii) Breach of Fiduciary Obligation. The Key Employee’s willful breach of any
fiduciary obligation owed to the Bank.

(iii) Breach of Employment Terms. The Key Employee’s failure (for reasons other
than death or disability) to diligently and satisfactorily discharge any
material obligation of employment.

(c) Nontransferability. All rights exercisable under Option Award Agreements
granted pursuant to this Plan shall be nontransferable by the Key Employee
(except by will or by the laws of descent and distribution as set forth in
Section 10(b)), and shall be exercisable during the Key Employee’s lifetime only
by Key Employee.

(d) Adjustments. In the event of any change in the outstanding shares of Stock
by reason of any stock dividend or split, recapitalization, reclassification,
merger, consolidation, combination or exchange of shares, or other similar
corporate change, then, if the Board shall determine, in its sole discretion,
that such change necessarily or equitably requires an adjustment in the number
of shares subject to each outstanding option and the exercise price of the
shares subject to the options as well as the number of shares of restricted
stock, such adjustments shall be made by the Board and shall be conclusive and
binding for all purposes of this Plan.

(e) Change in Control. With respect to all Stock Option Award Agreements or
Restricted Stock Award Agreements (collectively, “Award Agreements”) after the
revised and restated date of the Plan, in the event of Change in Control, then,
to the extent permitted by applicable law: (i) any surviving corporation may
assume any Award Agreements outstanding under the Plan or may substitute similar
stock awards (including an award to acquire the same consideration paid to the
shareholders in the transaction described in this Section 10(e)) for those
outstanding under the Plan, or (ii) in the event any surviving corporation does
not agree to assume or continue such Award Agreements, or to substitute similar
stock awards for those outstanding under the Plan in accordance with the
preceding clause, then the time during which such Award Agreements may be
exercised automatically will be accelerated and become fully vested and
exercisable immediately prior to the consummation of such transaction, and the
Award Agreements shall automatically terminate upon consummation of such
transaction if not exercised prior to such event. For purposes of this
Section (e), the term “Change in Control” shall mean any of the following:
(i) Approval by the holders of Company’s Common Stock of any merger or
consolidation of the Company or Bank in which the Company or Bank is not the
continuing or surviving corporation or in which the shares of Common Stock of
the Company or Bank are converted into cash, securities or other property, other
than a merger of the Company or Bank in which the holders of the Common Stock
prior to the merger have substantially the same proportionate ownership of
Common Stock of the surviving corporation immediately after the merger;
(ii) Approval by the holders of the Common Stock of any sale, lease, exchange or
other transfer in one transaction or a series of related transactions of all or
substantially all of the Company’s or Bank’s assets other than a transfer of the
Company’s or Bank’s assets to a majority-owned subsidiary of the Company or the
Bank; or (iii) Approval by the holders of the Common Stock of any plan or
proposal for the liquidation or dissolution of the Company. This provision shall
not apply to any Stock Option Agreements issued prior to the revised and
restated date of this Plan.

(f) No Claim to Stock Option or Restricted Stock. No employee or other person
shall have any claim or right to be granted options or restricted stock under
this Plan.

(g) No Rights as Shareholder. A Key Employee shall have no rights as a
shareholder with respect to any Stock subject to an Option Award Agreement prior
to the date of issuance to the Key Employee of a certificate or certificates for
such Stock. Unless the Restricted Stock Award Agreement specifies otherwise, a
Key Employee shall have no rights as a shareholder with respect to any
restricted stock granted to the Key Employee until the expiration of any
forfeiture or restriction period.

(h) No Right to Continued Employment. The grant of options or restricted stock
hereunder shall not confer upon the Key Employee any right with respect to
continuance of employment by the Bank, nor interfere in any way with the right
of the Bank to terminate the Key Employee’s employment at any time.

(i) Unsecured Obligation. Key Employee under this Plan shall not have any
interest in any fund or specific asset of the Bank by reason of this Plan. No
trust fund shall be created in connection with this Plan or any award hereunder,
and there shall be no required funding of amounts which may become payable to
any Key Employee.

(j) Compliance With Other Laws and Regulations. All options and restricted stock
hereunder and any obligation of the Issuer to sell and deliver shares hereunder
shall be subject to all applicable Federal and State laws, rules and regulations
and to such approvals by any government or regulatory agency as may, in the
opinion of the Issuer’s legal counsel, be required. In addition, the Issuer
shall not be required to issue or deliver any certificates for Stock prior to
(i) the listing of such shares on any stock exchange on which the Stock may then
be listed and (ii) the completion of any registration or qualification of such
shares under any federal or state law, or any rule or regulation of any
government body which the Issuer, on the advice of its legal counsel, shall
determine to be necessary or advisable. An option hereunder may not be exercised
and the Bank shall have no liability under the Option Award Agreement or this
Plan if its exercise, or the receipt of Stock pursuant thereto, would, in the
opinion of the Issuer’s legal counsel, be contrary to any applicable law.
Moreover, the Bank shall have no liability under the Restricted Stock Award
Agreement or this Plan if the receipt and ownership of any restricted stock
issued pursuant thereto would, in the opinion of the Issuer’s legal counsel, be
contrary to any applicable law.



--------------------------------------------------------------------------------

(k) Restrictions. All Stock acquired pursuant to options issued hereunder and
all restricted stock issued hereunder shall be subject to any and all federal
and state securities law restrictions as well as other restrictions applicable
to the Issuer’s common stock.

(l) Investment Representation and Restrictions. The Board may require Key
Employee to furnish, prior to the issuance of any shares upon the exercise of
all or any part of an option or upon the grant of any restricted stock, an
agreement (in such form as the Board may specify) in which Key Employee
represents that the shares acquired are being acquired for investment and not
with a view to the sale or distribution thereof.

(m) Governing Law. Any Option Award Agreement or Restricted Stock Award
Agreement shall be interpreted, construed and governed according to the laws of
the State of Washington. In the event of a dispute in which court proceedings
occur, the venue for such dispute shall be Spokane County, Washington.

(n) Attorneys’ Fees. In the event that any party to an Option Award Agreement or
Restricted Stock Award Agreement shall bring an action in connection with the
performance, breach or interpretation of such Agreement, or in any way relating
to the transactions contemplated thereby, the prevailing party in such action
shall be entitled to recover from the losing party all reasonable costs and
expenses of litigation, including attorneys’ fees, court costs, costs of
investigation, accounting and other cost reasonably related to such litigation,
in such amount as may be determined in the sole discretion of the court having
jurisdiction over such action.

(o) Entire Agreement; Amendment. The Option Award Agreement or Restricted Stock
Award Agreement shall constitute the entire agreement between the parties
thereto respecting options or restricted stock thereunder and may not be
modified or amended, except by a written instrument signed by each of the
parties thereto expressing such modification or amendment. The Option Award
Agreement or Restricted Stock Award Agreement shall completely supersede any
other agreement (oral or written) between the parties thereto respecting the
options contemplated thereunder.

(p) Dissolution of Bank or Issuer. As soon as practicable after the date of
approval of the legal dissolution or liquidation of the Bank or Issuer, the
Board shall give written notice thereof to the Key Employee. The Key Employee
shall have ten (10) business days from the date of receipt of said notice to
exercise any option to the extent Key Employee was entitled to exercise such
right on the date of said approval. Unless otherwise provided in the Restricted
Stock Award Agreement, any Period of Restriction for restricted stock granted
hereunder that has not previously vested shall end, and such restricted stock
shall become fully vested. Except as provided in the immediately preceding, upon
approval of a transaction described in this Section 10(p), any and all rights
under all Option Award Agreements and Restricted Stock Award Agreements issued
pursuant to this Plan shall terminate. For purposes of the foregoing, the
Personal Representative of a deceased Key Employee’s estate (or other legal
successor) shall be considered the Key Employee with respect to rights which,
pursuant to Section 10(b), were exercisable on the date specified by this
paragraph.

11. Determination of Fair Market Value. Whenever this Plan or an Option Award
Agreement shall require the determination of fair market value of the Issuer’s
stock, said determination shall be made by the Board consistent with the
principles set forth in Proposed Treasury Regulation §1.409A-1(b)(5)(iv) and
when made shall be binding and conclusive on all parties. All references to
Proposed Treasury Regulations shall refer to the Proposed Treasury Regulations
promulgated by the Internal Revenue Service and the Treasury Department on
September 29, 2005 and shall refer to the similar provisions as adopted in any
final regulations so that the definition of “Fair Market Value” complies with
the provisions of said final regulations.

12. Reservation of Shares of Stock. The Issuer from time to time, shall reserve,
keep available and seek from any regulatory body having jurisdiction any
requisite authority necessary to issue and to sell, the number of shares of
Stock that shall be sufficient to satisfy the requirements of this Plan; the
Board of Directors of the Issuer in its sole discretion, may reserve and set
aside additional shares equal to shares issued pursuant to stock dividends or
other recapitalizations involving shares issued and outstanding, so that the
number of shares reserved for issuance will be equal to the number of shares
subject to the stock options issued as of the stock dividend or recapitalization
declaration date. The inability of the Issuer to obtain from any regulatory body
having jurisdiction the authority deemed necessary by legal counsel for the
Issuer to lawfully issue and sell its Stock hereunder shall relieve the Bank of
any liability with respect to the failure to issue or sell Stock as to which the
requisite authority has not been obtained.

13. Amendment and Discontinuance. Unless an amendment to the Plan would increase
the aggregate number of shares which may be issued, the Board may amend, suspend
or discontinue the Plan without shareholder approval. Except as authorized
herein, the Board may not alter or impair any Option Award Agreement or
Restricted Stock Award Agreement previously granted under the Plan, unless the
consent of the Key Employee is obtained.

14. Effective Date of the Plan. The initial effective date of the Plan is
July 21, 1992. The Plan continues in effect as revised on December 21, 1993,
December 21, 1999, April 16, 2002 and as revised and restated on May 15, 2006.